DETAILED ACTION

Status of Application
Claims 1, 3, 5-10, 12, and 14-15 are pending in the present application.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 	
Applicant argues: (1) Halbert and Wang do not disclose independent claim 10, which has its own scope and recites features similar to those of independent claim 1 [remarks, p. 7].
The examiner respectfully disagrees with this argument.
The examiner notes that claim 10 was amended to recite “returning the data from the memory or returning the information from the information gatherer according to a request of the host processor 
wherein the returning of the data from the memory comprises returning the data to the host processor through a third path, and
wherein the returning of the information from the information gatherer comprises returning the information to the host processor through a fourth path that connects the third path to the information gatherer.”
The limitation “returning the data from the memory or returning the information from the information gatherer according to a request of the host processor” is written in the alternative such that data is returned from the memory OR information from the information gatherer is returned. Both of these features are not required to be taught in or returning the information from the information gatherer”]
wherein the returning of the data from the memory comprises returning the data to the host processor through a third path [col. 17, lines 40-63, fig. 6, returning the requested read data back to the requestor (host controller) through serializer 613 and through third path 630].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert et al (hereinafter Halbert), U.S. Publication No. 2017/0063394 A1, in view of Wang et al (hereinafter Wang), U.S. Patent No. 10,185,499 B1.
Referring to claim 10, Halbert discloses an operating method of a memory device [fig. 1, memory module 130], the operating method comprising:
transferring data received from a host processor provided outside the memory device [fig. 5, Host 510; also see fig. 1, where processor 110 represents a processing unit of a host, paragraph 31] to a memory [paragraph 84, “memory array(s)”] through a first path [paragraph 84, fig. 5, transferring data 542 received from host through top path (see upper arrow showing data 542 travelling along path directly to 546 which then goes to memory array(s)); “Host 510 provides data 542 to memory 520 for writing to the memory array(s)”];
transferring the data to an information gatherer [fig. 5, element 522] via a second path connected to the first path [fig. 5, second path branching from top arrow path; second path connecting to element 522], in response to the data being transferred to the memory via the first path [fig. 5, the second path branches from the top/first path, 
generating information by processing the data by the information gatherer [fig. 5, paragraph 84, “generates check bits 544 with check bit generator 522 to store with the data in memory”, hence 522 receives the data 542, processes data 542, and generates information in the form of check bits 544].
Halbert does not explicitly disclose a processing in memory (PIM) device; and
returning the data from the memory or returning the information from the information gatherer according to a request of the host processor
wherein the returning of the data from the memory comprises returning the data to the host processor through a third path, and
wherein the returning of the information from the information gatherer comprises returning the information to the host processor through a fourth path that connects the third path to the information gatherer.
However, Wang discloses a processing in memory (PIM) device [the CDIMM 502 equivalent to the claimed PIM device since CDIMM has processing capability in the form of Compute Module 510; also see fig. 1B showing CDIMM 122]; and
returning the data from the memory [Wang, col. 8, lines 54-55, lines 62-64, col. 9, lines 12-18, issuing read command for the data and DIMM 108 will provide the data] or returning the information from the information gatherer according to a request of the host processor [Wang, col. 8, lines 54-61, After a wait time, host controller 102 can issue a read command (RD) to near-memory compute module which will, in part, cause near-memory compute module to either forward RD command from host controller 102 or returning the information from the information gatherer”]
wherein the returning of the data from the memory comprises returning the data to the host processor through a third path [col. 17, lines 40-63, fig. 6, returning the requested read data back to the requestor (host controller) through serializer 613 and through third path 630], and
wherein the returning of the information from the information gatherer comprises returning the information to the host processor through a fourth path that connects the third path to the information gatherer, in order to provide system performance speed-ups, conserve board area, and consume less power [col. 6, lines 16-35].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the device of Halbert to provide system performance speed-ups, conserve board area, and consume less power. It is for this reason one of ordinary skill in the art would have been motivated to implement a processing in memory (PIM) device; and returning the data from the memory or returning the information from the information gatherer according to a request of the host processor wherein the returning of the data from the memory comprises returning the data to the host processor through a third path, and wherein the returning of the information from the information gatherer comprises returning the information to the host processor through a fourth path that connects the third path to the information gatherer.
Referring to claim 12, the modified Halbert discloses the operating method of claim 10, wherein:
the returning of the data from the memory comprises returning the data to the host processor through the first path [Wang, fig. 6, returning requested data through first path 111; path 111 is also used for receiving data transferred from host 620], and
the returning of the information from the information gatherer comprises returning the information to the host processor through the second path [the examiner notes that claim 12 incorporates all of claim 10 which is written in the alternative and does not require “returning the information from the information gatherer” to occur (see claim 10, “returning the data from the memory or returning the information from the information gatherer according to a request of the host processor”).
Referring to claim 15, the modified Halbert discloses a non-transitory computer-readable recording storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 10 [Wang, col. 5, lines 4-6].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert, in view of Wang, as applied to claim 10 above, and further in view of Khan et al (hereinafter Khan), U.S. Publication No. 2019/0272121 A1.
Referring to claim 14, the modified Halbert does not explicitly disclose the operating method of claim 10, further comprising, 
temporarily storing the data transferred from the host processor to a memory buffer; and 

However, Khan temporarily storing the data transferred from the host processor [fig. 5, paragraphs 1, 22, “In operation, and as described herein, the memory controller 106 may provide a request to the media access circuitry 108 (e.g., to the tensor logic unit 130) to perform an in-memory compute operation on a set of data, and provide, with the request, location data indicative of a location of the data in the storage/memory media region 502”; “Management of a memory media (e.g., the device or material that data is written to and read from) is typically performed by a memory controller of a computer. The memory controller may receive commands from a host (e.g., a processor of a compute device executing an application) to write to and/or read from the memory media”, hence the host has previously written the data to the storage/memory media region 502] to a memory buffer [fig. 5, element 502]; and 
transferring the data stored at the memory buffer to the memory [fig. 5, element 504] through the first path [fig. 5, left side path connecting 502 and 108]  and to the information gatherer [fig. 5, element 130]  through the second path [fig. 5, right side path connecting 130 and 108; paragraph 22, “In response, the tensor logic unit 130 reads the data from the location in the storage/media region 502, writes the data to the compute media region 504”, looking at fig. 5 and the only read/write ports available on 502, the data from 502 is transferred through the left side path and transferred to the tensor logic unit 130 through the right side path], in order to provide less complex circuitry while still enabling in-memory computations to occur [paragraph 13].
.

Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the memory is further configured to return the data and the information gatherer is further configured to return the information according to a request of the host processor, wherein according to a request of the host processor, the memory returns the data to the host processor via a third path, and wherein the information gatherer returns the information to the host processor through a fourth path that connects the third path to the information gatherer, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest according to a request of the host processor, the PIM device returns the data to the host processor via a third path, and the PIM device returns the information to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181